 Case 18-20180       Doc 131      Filed 03/10/20 Entered 03/10/20 16:07:47       Desc Main
                                   Document     Page 1 of 6




RANDY L. ROYAL
CHAPTER 7 TRUSTEE
P.O. BOX 551
GREYBULL, WY 82426
PHONE 307-765-4433
FAX 307-765-9563
                  IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF WYOMING


In Re:                                      )
         PROSPECT AGENCY GROUP, INC.        )
                                            )             Case No. 18-20180
                                            )
                      Debtor(s)             )

                    AMENDED APPLICATION TO EMPLOY ATTORNEYS
         COMES NOW, Randy L. Royal, the Trustee herein, pursuant to 11 U.S.C. Section 327,
and Rule 2014 Federal Rules of Bankruptcy Procedure, respectfully moves the court to
authorize retention of legal counsel and for his motion states as follows:
         1. On November 23, 2018, Plaintiff Christopher Gregg Thomas (Thomas)
            commenced adversary no. 18-2039 against the Trustee.
         2. On January 28, 2019, the Trustee filed an Application to Employ Attorneys (Doc.
            104) with respect to adversary no. 18-2039.
         3. On February 27, 2019, the Court approved that application (Doc. 121)
         4. On February 10, 2020, Connor Glynn, an affiliate of Thomas, commenced
            adversary no. 20-02004, asserting claims against the Trustee similar to those
            asserted by Thomas in adversary no. 18-2039.
         5. The Trustee has determined that it has become necessary and appropriate for the
            estate to retain legal counsel with respect to adversary no. 20-02004, any similar
            adversary proceedings that may in the future be filed by affiliates of Thomas, and
            any contested issues arising under 11 U.S.C. §363.

                                                1
Case 18-20180    Doc 131      Filed 03/10/20 Entered 03/10/20 16:07:47        Desc Main
                               Document     Page 2 of 6




    6. The specific retention for which counsel is sought is as follows: The Trustee needs
       legal counsel to represent the estate in adversary no. 18-2039, Christopher Gregg
       Thomas vs. Randy L. Royal, Trustee; adversary no. 18-20180, Connor Glynn v.
       Randy Royal, Trustee; any other adversary proceedings that may be filed by
       affiliates of Mr. Thomas and Mr. Glynn, including Stephen Aaron and Kyle
       Osborne; and any contested issues arising under 11 U.S.C. §363.
    7. The Trustee proposes to employ the David Lichtenstein, LLC, 1556 Williams St.,
       Ste. 100, Denver, CO 80218-1661 and the Law Offices of Ken McCartney, P.C., P.O.
       Box 1364, Cheyenne, WY 82003. This retention is contemplated under the agreed
       upon written fee agreement, which is attached hereto and by reference
       incorporated herein.
    8. The attached fee agreement incorporates both the terms of the original fee
       agreement as applicable to adversary no. 18-2039 (as more than six months have
       passed since the commencement of adversary no. 18-2039, irrelevant terms that
       contemplated an early resolution of that adversary have been deleted from
       Section II, paragraph 2.A.), and new terms in Section II, paragraph 2.B as
       applicable to adversary no. 20-02004 and certain potential future adversaries.
    9. This applicant has no knowledge that counsel has any interest or connection with
       the debtor, any creditors, any party in interest, their respective attorneys and
       accountants, the United States Trustee, or any person employed in the office of the
       United States Trustee, other than as specifically set forth in their affidavits filed
       on January 28, 2019 and included in Doc. 104.




                                           2
 Case 18-20180     Doc 131     Filed 03/10/20 Entered 03/10/20 16:07:47      Desc Main
                                Document     Page 3 of 6




      WHEREFORE, the Trustee respectfully moves the court to approve the retention of
counsel upon the terms and conditions set forth herein.
      DATED:        March 10, 2020


                                         /s/ Randy L. Royal, Chapter 7 Trustee


                               CERTIFICATE OF SERVICE
       I, Randy L. Royal, do hereby certify that a copy of the AMENDED APPLICATION
TO EMPLOY ATTORNEYS was served on the following parties on March 10, 2020 as
indicated below. The electronic notice will be done by the U.S. Bankruptcy Clerk.

Via: United States Mail:
Christopher Gregg Thomas
PO Box 10128
Bozeman, MT 59719

Connor Glynn
PO Box 10128
Bozeman, MT 59719

Via: Electronic Notice:
U.S. Trustee’s Office
                                         /s/ Randy L. Royal, Chapter 7 Trustee




                                            3
Case 18-20180   Doc 131   Filed 03/10/20 Entered 03/10/20 16:07:47   Desc Main
                           Document     Page 4 of 6
Case 18-20180   Doc 131   Filed 03/10/20 Entered 03/10/20 16:07:47   Desc Main
                           Document     Page 5 of 6
Case 18-20180   Doc 131   Filed 03/10/20 Entered 03/10/20 16:07:47   Desc Main
                           Document     Page 6 of 6
